DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 07/29/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10-13, 18-21, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtot (US 3,937,499).

    PNG
    media_image1.png
    598
    1078
    media_image1.png
    Greyscale

Regarding Claims 1-2, 7-8, 10, and 24, Courtot discloses a gas valve assembly comprising: a gas valve (11; see col. 3, lines 1-5: “The lines 17 and 40 are used to conduct fluid, either liquid or gas, to the interior of the body 11, where the fluid is sensed, controlled, or distributed by conventional means (not shown) forming no part of the present invention.”) including an inlet flange (17) defining a gas inlet of the gas valve configured to receive a gas flow, wherein the inlet flange has an outer geometric profile (see Fig. 1 depicting a circular geometric profile); a bracket (12) including a mounting panel (31), a first support flange (32), and a second support flange (also 32), wherein the mounting panel (31) extends between and is integral with the first support flange and the second support flange (see at least Fig. 1); a slot (39) formed in the first support flange and defined by a portion of an outer perimeter of the bracket (12), wherein the outer geometric profile of the inlet flange (17) corresponds to a profile of the slot (39), and wherein the outer perimeter defines an opening of the slot that is configured to receive the inlet flange and enable the inlet flange to translate into the slot such i.e. circular; outlet flange 40 is tubular), and wherein the additional outer geometric profile is the same as the outer geometric profile of the inlet flange (17); wherein the bracket is a single-piece component formed from a single piece of material (see col. 3, lines 12-14: “The bracket 12 is conveniently formed as a stamping of steel or other rigid metal sheet stock”), wherein the outer perimeter of the bracket (12) is defined by outer edges of the single piece of material (see Fig. 1).
Regarding Claims 11-13, Courtot discloses a gas valve assembly, comprising: a gas valve (11) including an inlet flange (17) defining a gas inlet and an outlet flange (52) defining a gas outlet, wherein the inlet flange (17) has an outer geometric profile; a bracket (12) including a mounting panel (31) disposed between a first support flange (32) and a second support flange (32), wherein the first and second support flanges extend transversely from the mounting panel (see Figs. 1 & 2); a slot (39) formed in the first support flange and defined by a portion of an outer perimeter of the bracket, wherein the slot has a profile that corresponds to the outer geometric profile of the inlet flange (17), wherein the outer perimeter defines an opening of the slot that is configured to receive the inlet flange (17) and enable the inlet flange to translate 
Regarding Claims 18-21, Courtot discloses a gas valve assembly, comprising: a gas valve (11) including a body (see Fig. 1), an inlet flange (17), and an outlet flange (52), wherein the inlet flange (17) and the outlet flange (52) protrude from the body in opposing directions along a central axis of the gas valve (outlet flange 52 protrudes from a recess 25 of the body) and respectively define a gas inlet and a gas outlet of the gas valve, wherein the inlet flange (17) has an outer geometric profile (i.e. a circular geometric profile); a bracket (12) including a mounting panel (31), a first support flange (32), and a second support flange (32), wherein the mounting panel extends between and is integral with the first support flange and the second support flange (see Figs. 1 & 2); a slot (39) formed within a lateral edge of the first support flange, wherein the slot has a profile that corresponds to the outer geometric profile of the inlet flange (see Figs. 1 & 2, the closed end of slot 39 has a matching geometric profile to the geometric profile of the inlet flange 17) to enable lateral movement of the inlet flange along the slot (i.e. movement along the longitudinal extent of the slot) and to block rotational movement of the i.e. frictional engagement of said inlet flange with the closed end of said slot will block rotational movement of the inlet flange about the central axis); and a passage (see Fig. 2) formed in the second support flange (52) and configured to align with the gas outlet of the gas valve; wherein the first support flange (32) and the second support flange (32) each extend orthogonally from the mounting panel (31); wherein the inlet flange (17) extends from a surface (18) of the body, wherein the surface is configured to abut an interior surface of the first support flange (32); wherein the outlet flange (52) terminates at an end face (55) of the outlet flange, wherein the end face (55) is configured to abut an interior surface of the second support flange (32; see Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtot.
Regarding Claim 27, Courtot discloses wherein the mounting panel is configured to couple to a support structure (see 35; see also col. 3, lines 20-23: “A fastener 35, in the form of a threaded bolt, projects through a hole in the bracket midportion 31 to provide means for securing the bracket 12 to an object on which the body 11 is to be mounted.”) but does not disclose a support structure of a furnace.
Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Courtot to mount to a furnace support structure, since Courtot’s gas valve assembly is useable with a gas fired furnace and furnaces of this type are known to comprise gas valve assemblies mounted thereto in order to securely attach said gas valve to said furnace.  
Claims 9, 22, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtot in view of Hurlburt Jr. (US 3,302,912).
Regarding Claims 9, 22, and 28, Courtot discloses the limitations of the parent claim but does not disclose wherein the mounting panel has a plurality of fastener apertures formed therein, wherein the plurality of fastener apertures is disposed substantially symmetrically across an axis of symmetry extending generally parallel to a width of the bracket; wherein the 
Hurlburt Jr. teaches a similar gas valve assembly wherein the mounting panel (15) has a plurality of fastener apertures (21) formed therein, wherein the plurality of fastener apertures is disposed substantially symmetrically across an axis of symmetry extending generally parallel to a width of the bracket (see Fig. 4); wherein the mounting panel (15) has a plurality of fastener apertures (21) formed therein, wherein the plurality of fastener apertures is disposed substantially symmetrically about an axis of symmetry extending generally parallel to the central axis (see Fig. 4); wherein the mounting panel (15) comprises a plurality of fastener apertures (21) formed therein, wherein the plurality of fastener apertures is configured to receive fasteners therethrough to couple the mounting panel to the support structure (see col. 2, lines 35-41: “The base 15 is provided with a center opening 20, and two elongated openings 21 symmetrically arranged with respect to the center opening. The openings 20 and 21 are adapted to accommodate fasteners, such as screws 18 (FIG. 2) by means of which the bracket is mounted on a support surface.”).

    PNG
    media_image2.png
    601
    778
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Courtot wherein the mounting panel has a plurality of fastener apertures formed therein, wherein the plurality of fastener apertures is disposed substantially symmetrically across an axis of symmetry extending generally parallel to a width of the bracket; wherein the mounting panel has a plurality of fastener apertures formed therein, wherein the plurality of fastener apertures is disposed substantially symmetrically about an axis of symmetry extending generally parallel to the central axis; wherein the mounting panel comprises a plurality of fastener apertures formed therein, wherein the plurality of fastener apertures is configured to receive fasteners therethrough to couple the .  
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtot in view of Baker (US 4,429,903).
Regarding Claim 25, Courtot discloses the limitations of the parent claim but does not disclose wherein the profile of the slot is a polygonal profile.
Baker teaches a valve assembly wherein the profile of the slot is a polygonal profile (see 25; see also col. 3, lines 23-46: “The guide member 25 is of a U-shape, or wish-bone shape, including a bottom ledge, such as the V-shaped bottom ledge 30 and a pair of upstanding, preferably vertical, legs 31 and 32 having substantially vertical inner surfaces. The guide member 25 is completely open at the top. The particular configuration of the ledge 30 and the side arms 31 and 32 is dictated by the shape of the end portion 13 of the valve body 15. As disclosed in the drawings, the end portion 13, as well as the end portion 14, generally have regular hexagonal shapes, with the opposite side edges being substantially vertical when the valve fitting 16 is oriented in its upright vertical position. Thus, the bottom two edges of the hexagonal-shaped left end portion 13 is V-shaped. Accordingly, the arms 31 and 32 have true vertical interior surfaces for engaging the opposite vertical side edges of the hexagonal-shaped left end portion of the valve body 15. The bottom ledge 30 is V-shaped having an interior angle equal to the interior angle of a regular hexagon, namely 120°. Thus, the interior surfaces of the 

    PNG
    media_image3.png
    771
    979
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Courtot wherein the profile of the slot is a polygonal profile as taught and/or suggested by Baker, since such a modification would optimize the shape of said slot of said bracket for use with a valve having a hexagonally shaped inlet flange (see again Baker, col. 3, lines 23-46: “The guide member 25 is of a U-shape, or wish-bone shape, including a bottom ledge, such as the V-shaped bottom ledge 30 and a pair of upstanding, preferably vertical, legs 31 and 32 having substantially vertical inner surfaces. The guide .  
Claims 18-21 are alternately rejected under 35 U.S.C. 103 as being unpatentable over Courtot in view of Baker.
Regarding Claims 18-21, Courtot discloses a gas valve assembly, comprising: a gas valve (11) including a body (see Fig. 1), an inlet flange (17), and an outlet flange (52), wherein the inlet flange (17) and the outlet flange (52) protrude from the body in opposing directions along a central axis of the gas valve (outlet flange 52 protrudes from a recess 25 of the body) and respectively define a gas inlet and a gas outlet of the gas valve, wherein the inlet flange (17) has an outer geometric profile (i.e. a circular geometric profile); a bracket (12) including a mounting panel (31), a first support flange (32), and a second support flange (32), wherein the mounting panel extends between and is integral with the first support flange and the second support flange (see Figs. 1 & 2); a slot (39) formed within a lateral edge of the first support flange, the closed end of slot 39 has a matching geometric profile to the geometric profile of the inlet flange 17) to enable lateral movement of the inlet flange along the slot (i.e. movement along the longitudinal extent of the slot); and a passage (see Fig. 2) formed in the second support flange (52) and configured to align with the gas outlet of the gas valve; wherein the first support flange (32) and the second support flange (32) each extend orthogonally from the mounting panel (31); wherein the inlet flange (17) extends from a surface (18) of the body, wherein the surface is configured to abut an interior surface of the first support flange (32); wherein the outlet flange (52) terminates at an end face (55) of the outlet flange, wherein the end face (55) is configured to abut an interior surface of the second support flange (32; see Fig. 2).
Courtot does not explicitly disclose that said slot blocks rotational movement of the inlet flange about the central axis.
Baker teaches a valve assembly wherein a slot (see 25) blocks rotational movement of the inlet flange (13) about the central axis (see again Baker, col. 3, lines 23-46: “The guide member 25 is of a U-shape, or wish-bone shape, including a bottom ledge, such as the V-shaped bottom ledge 30 and a pair of upstanding, preferably vertical, legs 31 and 32 having substantially vertical inner surfaces. The guide member 25 is completely open at the top. The particular configuration of the ledge 30 and the side arms 31 and 32 is dictated by the shape of the end portion 13 of the valve body 15. As disclosed in the drawings, the end portion 13, as well as the end portion 14, generally have regular hexagonal shapes, with the opposite side edges being substantially vertical when the valve fitting 16 is oriented in its upright vertical 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Courtot wherein said slot blocks rotational movement of the inlet flange about the central axis as taught and/or suggested by Baker, since such a modification would optimize the shape of said slot of said bracket for use with a valve having a hexagonally shaped inlet flange (see again Baker, col. 3, lines 23-46).
Allowable Subject Matter
Claims 3, 14, 16, 26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image4.png
    561
    551
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    828
    615
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    463
    963
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    457
    615
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    418
    576
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    564
    609
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    434
    546
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    473
    1145
    media_image11.png
    Greyscale


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799